DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2006/0152380 hereinafter Anderson).
As to claim 1, 3, 4, 5, 6, Anderson discloses in Figs. 1-7, A semiconductor device (700 as shown in Fig. 7), comprising: a first conductive layer (708A as shown in Fig. 7); a second conductive layer (708B as shown in Fig. 7) positioned above the first conductive layer; an isolation layer (710B as shown in Fig 7) positioned between the first conductive layer (708A as shown in Fig. 7) and the second conductive layer (708B as shown in Fig. 7); and a complex signal analysis system (714 as shown in Fig. 7) electrically coupled to the first conductive layer (708A as shown in Fig. 7); wherein the first conductive layer (708A 
Anderson does not mention the complex signal analysis system including a transistor. 
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains was made to recognize that the complex signal analysis system including a transistor, since it was known in the art that there is the transistor (714 as show in Fig. 7) electrically coupled to the first conductive layer (708A as shown in Fig. 7). 
As to claim 2, Anderson discloses in Figs. 1-7, wherein the first conductive layer (708A as shown in Fig. 7) and the second conductive layer 708B as shown in Fig. 7)  at least partially overlap (as shown in Fig. 7).
As to claim 18, Anderson discloses in Figs. 1-7, A method for detecting cracks (paras 0029) comprising: providing a semiconductor device (700), the semiconductor device comprising: a first conductive layer (708A as shown in Fig. 7); a second conductive layer (708B as shown in Fig. 7) positioned above the first conductive layer (as shown in Fig. 7); an isolation layer (710B as shown in Fig 7) positioned between the first conductive layer and the second conductive layer; and a complex signal analysis system (714 as shown in Fig. 7) electrically coupled to the first conductive layer; wherein the first conductive layer, the second conductive layer, the isolation layer, and the complex signal analysis system (714 as shown in Fig. 7) together form a crack detecting structure (paras 0029); coupling a test circuitry (704) and a control circuitry ( portion of 714 as shown in Fig. 7) to the semiconductor device; applying a predetermined voltage from the test circuitry and a gate voltage from the control circuitry to the semiconductor device and measuring a signal from the test circuitry (as shown in Fig. 7, and paras 0029-0030).
Anderson does not mention the complex signal analysis system including a transistor. 
. 
Allowable Subject Matter
Claims 8-17 allowed.
Claims 7, 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims above, the prior art in record alone or in combination with the other does not disclose further comprising a first voltage source, a second voltage source, and a signal detector; wherein the first voltage is electrically and respectively coupled to the signal detector and a drain of the transistor, the signal detector is electrically coupled to a source of the transistor, and the second voltage is electrically coupled to a gate of the transistor, as recited in claims 7, 19, 20; wherein the insulating layer has two ends; a first doped region formed in the substrate and positioned at one end of the two ends of the insulating layer; a second doped region formed in the substrate and positioned at the other end of the two ends of the insulating layer, wherein the second doped region is opposite to the first doped region, as recited in claims 8-17; 
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967.  The examiner can normally be reached on M-F from 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X NGUYEN/               Primary Examiner, Art Unit 2868                                                                                                                                                                                         	2/13/2021